Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000557
                                                       14-FEB-2017
                                                       10:27 AM
                         SCWC-14-0000557


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                vs.


                         JOSEPH VAIMILI,

                 Respondent/Defendant-Appellant,


                                and


            INTERNATIONAL FIDELITY INSURANCE COMPANY,

          Petitioner/Real Party in Interest-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-14-0000557; CR. NO. 09-1-0410)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack and Wilson, JJ.)


          Petitioner/Real Party in Interest-Appellant

International Fidelity Insurance Company’s application for writ

of certiorari filed on January 6, 2017, is hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai'i, February 14, 2017.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson